Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Requirement Withdrawn
Claims 1-9 and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10 and 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of restriction requirements, claims 10 and 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirements as set forth in the Office actions mailed on 27 December 2019 and 18 September 2020 are hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Reasons for Allowance
Claims 1-9 and 12 are allowed. 
a plurality of waveguide cores disposed in an array oriented perpendicular to a longitudinal direction; a plurality of diode signal contacts disposed in a first signal contact array oriented in a transverse direction that is perpendicular to the longitudinal direction, wherein a respective waveguide core of the plurality of waveguide cores separates each diode signal contact of the plurality of diode signal contacts; a plurality of diode ground contacts disposed in a first ground contact array oriented in the transverse direction, wherein a respective waveguide core of the plurality of waveguide cores separates each diode ground contact of the plurality of diode ground contacts; and a plurality of diodes disposed in an array perpendicular to the longitudinal direction, wherein at least two diodes of the plurality of diodes each having an n-p-n-p junction structure; in combination with the other recited limitations in the claim. 
Claims 2-9 and 12 are allowable as dependent upon claim 1.
Claims 10 and 11 are allowed. 
Independent claim 10 is allowed because the prior art does not teach or suggest a method of fabricating an integrated optical device comprising: forming a plurality of waveguide cores disposed in an array oriented perpendicular to a longitudinal direction, wherein each waveguide core of the plurality of waveguide cores is elongated in the longitudinal direction; forming a plurality of diode signal contacts disposed in a first signal contact array oriented in a transverse direction that is perpendicular to the longitudinal direction, wherein a respective waveguide core of the plurality of waveguide cores separates each diode signal contact of the plurality of diode signal contacts; forming a plurality of diode ground contacts disposed in a first ground contact array oriented in the transverse direction, wherein a respective waveguide core of the plurality of waveguide cores separates each diode ground contact of the plurality of diode ground contacts; and forming a plurality of diodes disposed in an array perpendicular to the longitudinal direction, wherein at least some diodes of the plurality of diodes each having an n-p-n-p junction structure; in combination with the other recited limitations in the claim. 
Claim 11 is allowable as dependent upon claim 10.
Prior art reference Davids et al. (9,104,086; “Davids”) is the closest prior art of record in this application. However, Davids fails to disclose the npnp junction and separation by waveguide core limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883